Brown, C. J.
The State, in the collection of her revenues, is not subject to judicial interference, and takes precedence over the claims of individuals.
Taxes, which are part of the revenue of the State, are to be paid before any other “ debt, lien, or claim, whatsoever.” Revised Code., sec. 809.
The Western & Atlantic Railroad is the property of the State, exclusively. Revised Code, sec. 967.
All debtors to the road are debtors to the State or public, and where any question arises warranting it, the right or obligations of both parties are to be determined upon by the laws governing such relation. Revised Code, sec. 981. Acts of 1858, p. 62, secs. 1-6-7-8.
As the road is the property of the State, and its income as much part of her revenue as the taxes collected by her, it seems that these Acts are simply declaratory of what the law was prior to their passage.
The property of Caldwell was sold, in this case, under a mortgage fi. fa., in favor of Dickson, and under two fi. fas., in favor of the State, issued by the Comptroller General against Caldwell, as a defaulting agent of the road. The fi. fa. in favor of Dickson, was an older lien than the fi. fas. in favor of the State; and would have been entitled to the money, if this had been a contest between two individuals. But in a contest between the State and an individual, we hold that she takes precedence, without regard to the date of the lien. 8 Ga. R., 479; 11 Ga., 364; 37 Ga., 240; Revised Code, 2494, and Statutes above quoted.
It is insisted by the counsel for Dickson, that his lien had attached before the passage of the Act of 1858, and that the *174Act is unconstitutional as against him, because it impairs the obligation of the contract between Caldwell and Dickson. We cannot yield our assent to this doctrine. As already stated, we think this statute only declaratory of what the law was at the time of its passage. But if it were otherwise, we do not see how the obligation of the contract between Caldwell and Dickson, can be impaired by the assertion by the State of the priority, in the distribution of this fund, which she claims and exercises in all cases, in the collection of her revenues.
Judgment reversed.